Title: Fitzwhylsonn & Potter to Thomas Jefferson, 11 December 1816
From: Fitzwhylsonn & Potter
To: Jefferson, Thomas


          
            Sir,
            Richmond Decr 11. 1816.
          
          Your favor of October 11 was received in due course of Post, and that of the 3d Current, yesterday. We have made repeated applications, at the Stage Office, for the package, mentioned in the former, which we have constantly expected, by the Stage, but it has never arrived, nor is it in our power to gain any information respecting it. As soon as it is received, the bing binding shall be executed without loss of time.
          We commenced, sir, with sending the Edinburg Review, at No 32 and every oth succeeding number has been forwarded. No 52, the last number republished, in this country, is just come to hand, and will accompany the 2nd Vol: of Pleasants’ edition of the laws of Virginia, as soon as a safe opportunity presents itself of sending them to Monticello, or Charlottesville.
          As soon as the Sessions Acts, ordered by you, can be gotten they shall be forwarded.
          We shall be thankful, sir, to you for  your orders and shall give to them the earliest attention.
          
            We are, sir, with the utmost respect Your Obedient Servants
            Fitzwhylsonn & Potter
          
         